DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filing of 11/09/2021.
Claims 12-15, 17-22, and 25-32 are presented for examination.
Allowable Subject Matter
Claims 12-15, 17-22, and 25-32 allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claims 12 and 15, from which all other claims depend, Applicant’s amendment and arguments thereto filed 11/09/2021 patentably distinguish over the art of record.  Specifically, Applicant’s amendment to recite the claimed polymer coating, in combination with all the other limitations of the claims, being based on perfluoroethylenepropylene is not disclosed or suggested by the art of record.  See specifically Applicant’s arguments of 11/09/2021, page 7, third paragraph.  The examiner agrees that amendment to eliminate the “or” cause from the independent claims such that the claims specifically recite perfluoroethylenepropylene distinguishes over the art of record.  The previous rejection relied on Santiago as teaching the use of perfluoroalkoxy.  However, claims now recite exclusively perfluoroethylenepropylene which is not disclosed or suggested by the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745